EXHIBIT 10.6

EXAR CORPORATION

2006 EQUITY INCENTIVE PLAN

DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT

THIS DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”)
dated                      by and between EXAR CORPORATION, a Delaware
corporation (the “Corporation”), and                                        
 (the “Director”) evidences the nonqualified stock option (the “Option”) granted
by the Corporation to the Director as to the number of shares of the
Corporation’s Common Stock first set forth below.

 

Number of Shares of Common Stock:1     

 

   Award Date:   

 

Exercise Price per Share:1   $   

 

   Expiration Date:1,2   

 

Vesting1,2 The Option shall become vested as to 33 1/3% of the total number of
shares of Common Stock subject to the Option on each of the first, second and
third anniversaries of the Award Date.

The Option is granted under the Exar Corporation 2006 Equity Incentive Plan (the
“Plan”) and subject to the Terms and Conditions of Nonqualified Stock Option
(the “Terms”) attached to this Option Agreement (incorporated herein by this
reference) and to the Plan. The Option has been granted to the Director in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Director. Capitalized terms are defined in the Plan
if not defined herein. The parties agree to the terms of the Option set forth
herein. The Director acknowledges receipt of a copy of the Terms, the Plan and
the Prospectus for the Plan.

 

“DIRECTOR”     

EXAR CORPORATION

a Delaware corporation

 

Signature

        By:  

 

 

Print Name

   Print Name:  

 

   Title:  

 

CONSENT OF SPOUSE

In consideration of the Corporation’s execution of this Option Agreement, the
undersigned spouse of the Director agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

 

Signature of Spouse

 

 

Date



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

1. Vesting; Limits on Exercise; Incentive Stock Option Status.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.

 

  •   Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Director has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option.

 

  •   No Fractional Shares. Fractional share interests shall be disregarded, but
may be cumulated.

 

  •   Nonqualified Stock Option. The Option is a nonqualified stock option and
is not, and shall not be, an incentive stock option within the meaning of
Section 422 of the Code.

2. Continuance of Service Required; No Service Commitment.

The vesting schedule requires continued service through each applicable vesting
date as a condition to the vesting of the applicable installment of the Option
and the rights and benefits under this Option Agreement. Service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Director to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of services as provided in
Section 4 below or under the Plan. Nothing contained in this Option Agreement or
the Plan constitutes a continued service commitment by the Corporation or
interferes with the right of the Corporation to increase or decrease the
compensation of the Director from the rate in existence at any time.

3. Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

 

  •   a written notice stating the number of shares of Common Stock to be
purchased pursuant to the Option or by the completion of such other
administrative exercise procedures as the Administrator may require from time to
time,

 

  •   payment in full for the Exercise Price of the shares to be purchased in
cash, check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Director,
valued at their Fair Market Value on the exercise date;



--------------------------------------------------------------------------------

  •   any written statements or agreements required pursuant to Section 8.1 of
the Plan; and

 

  •   satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator, or, subject to such procedures as the
Administrator may adopt, authorize a “cashless exercise” with a third party who
provides simultaneous financing for the purposes of (or who otherwise
facilitates) the exercise of the Option.

4. Early Termination of Option.

4.1 Possible Termination of Option upon Change in Control. The Option is subject
to termination in connection with certain corporate transactions as provided in
Section 7.2 of the Plan.

4.2 Termination of Option upon a Termination of Director’s Services. Subject to
earlier termination on the Expiration Date of the Option or pursuant to
Section 4.1 above, if the Director ceases to be a member of the Board, the
following rules shall apply (the last day that the Director is a member of the
Board, except as otherwise provided below, is referred to as the Director’s
“Severance Date”):

 

  •   other than as expressly provided below in this Section 4.2, (a) the
Director will have until the date that is 3 months after his or her Severance
Date to exercise the Option (or portion thereof) to the extent that it was
vested on the Severance Date, (b) the Option, to the extent not vested on the
Severance Date, shall terminate on the Severance Date, and (c) the Option, to
the extent exercisable for the 3-month period following the Severance Date and
not exercised during such period, shall terminate at the close of business on
the last day of the 3-month period;

 

  •   if the Director ceases to be a member of the Board due to the Director’s
death or Total Disability, (a) the Director (or his beneficiary or personal
representative, as the case may be) will have until the date that is 12 months
after the Director’s Severance Date to exercise the Option, (b) the Option, to
the extent not vested on the Severance Date, shall terminate on the Severance
Date, and (c) the Option, to the extent exercisable for the 12-month period
following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 12-month period.

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 4.1. A termination of services
will not have occurred until the last day that the Director either or both
(1) is employed by and/or (2) renders services to the Corporation or a
Subsidiary. Pursuant to Section 6.1 of the Plan, if the Director is not an



--------------------------------------------------------------------------------

employee of the Corporation or a Subsidiary or a member of the Board, the
Administrator shall be the sole judge of whether the Director continues to
render services for purposes of this Option Agreement.

5. Non-Transferability.

The Option and any other rights of the Director under this Option Agreement or
the Plan are nontransferable and exercisable only by the Director, except as set
forth in Section 5.7 of the Plan.

6. Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Director at the address last reflected on
the Corporation’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Director is no longer a member of the Board, shall be
deemed to have been duly given five business days after the date mailed in
accordance with the foregoing provisions of this Section 6.

7. Plan.

The Option and all rights of the Director under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by this
reference. The Director agrees to be bound by the terms of the Plan and this
Option Agreement (including these Terms). The Director acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Option
Agreement. Unless otherwise expressly provided in other sections of this Option
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not and shall not be deemed to create any rights
in the Director unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

8. Entire Agreement.

This Option Agreement (including these Terms) and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Director hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.



--------------------------------------------------------------------------------

9. Governing Law.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

10. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.2 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

11. Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

12. Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.